Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong in US20160223732.

Regarding Claim 1:  Jeong teaches the creation of a color filter according to Figure 1B, wherein the filter comprise a wavelength conversion layer which converts the wavelength of light, a quantum dot containing layer (110), a light transmission layer formed on the wavelength conversion layer in the form of a barrier film (130), and a wavelength filter layer formed on the light transmission layer (120) (See Paragraphs 32, 46-47 and 57-59), wherein the light transmission layer transmits light between the two adjacent layers and blocks the flow of gas (See Paragraph 56-59; high barrier property to moisture and air, 88-95% linear transmission).

Regarding Claim 2:  Jeong teaches that the material may be provided in pixels by aligning an electrode that contains data lines and gate lines (See Figure 7 and Paragraphs 110-112).  The individual pixels are self-emission type pixels as light is created within those regions.  Said regions include quantum dots (See Paragraph 32-34) of an overlapping range of compositions as those disclosed, which would be capable of the same emission as that which is claimed. 

Regarding Claim 3:  The instant claim is drawn to product-by-process limitations regarding the production of the polymeric material that comprises the wavelength conversion layer.  Product by process limitations are examined based upon the implications of such a process and not to the actual manipulations as set forth.  The instant claims set forth that the cured layer is formed from a resin composition comprising a photoluminescent quantum dot, an alkali soluble resin, a photopolymerizable compound, a photopolymerization initiator and a solvent.  As the cured material does not necessarily contain solvent solvents, and initiators, the product-by-process limitations only imply that the composition contains quantum dots and a cured polymer that is alkali soluble in nature.  A cured polymer in the most general sense refers to a solid polymer obtained from liquid monomers or precursors.  Jeong teaches that the quantum dots may be provided with photocurable resins such as bisphenol A ethoxylate di(meth)acrylate, which is a photocurable resin that is alkali-soluble based on its hydrophobic backbone.  The polymer is provided as a solid material so curing of the material necessarily occurs.  Thus Jeong anticipates the implications of the product-by-process claim as set forth.

Regarding Claim 4:  Jeong teaches that the transmission layer (barrier film) has a transmission value between 88 and 95% (See Paragraph 59).

Regarding Claim 5:  Jeong teaches that the materials are solid products, so curing from a liquid to solid condition may occur.  The process of curing or providing a cured layer is considered a product by process limitation.  The means by which the material is cured is also considered as a product-by-process condition.  Jeong teaches that the light transmission layer may be created from solidified thermosetting or photocurable resins such as PET, PEN, COC, or COP (See Paragraph 57).

Regarding Claims 7-8:  Jeong teaches that the color filter is a material that allows certain wavelengths to pass based on a series of low and high refractive material layers.  This is a dichroic filter.  Dichroic filters are colored based on the incident light and the bands of light that are designed to pass through said filter.  

Regarding Claims 9-13:  Jeong teaches that the materials described above are to be used in an image display device such as a liquid crystal display (See Paragraph 2-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claims 1 and 5 above, and further in view of Yoneyama in US20160091758.

Jeong teaches the creation of a color filter according to Figure 1B, wherein the filter comprise a wavelength conversion layer which converts the wavelength of light, a quantum dot containing layer (110), a light transmission layer formed on the wavelength conversion layer in the form of a barrier film (130), and a wavelength filter layer formed on the light transmission layer (120) (See Paragraphs 32, 46-47 and 57-59), wherein the light transmission layer transmits light between the two adjacent layers and blocks the flow of gas (See Paragraph 56-59; high barrier property to moisture and air, 88-95% linear transmission).  Jeong teaches that the light transmission layer (barrier layer) is a solid polymeric material that may be a thermoset or photocurable resin such as those materials delineated above. Jeong teaches that the materials described above are to be used in an image display device such as a liquid crystal display (See Paragraph 2-8).

Jeong is silent in terms of including scattering particles in the barrier layer.

However,  Yoneyama teaches that backlights including quantum dot, color filters, and barrier layers may be provided with members having a scattering function, wherein the scattering function is derived from scattering particles.  Yoneyama teaches that these scattering particles may be provided in any of the layers of the composite, such as in a barrier film, a wavelength conversion layer, prism sheet or adhesive layer (See Paragraph 84).  Thus providing the barrier layer (light transmission layer) of Jeong with scattering particles according to Yoneyama, such that a scattering function could be obtained, would have been obvious to those of ordinary skill in the art.  Those of ordinary skill in the art would be motivated to include scattering particles to equalize the light emission over the surface of the light emitting device, normalizing light output and avoiding dim and bright spots in the panel. 

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 1 above, and further in view of Eida in US20080036367.

Jeong teaches the creation of a color filter according to Figure 1B, wherein the filter comprise a wavelength conversion layer which converts the wavelength of light, a quantum dot containing layer (110), a light transmission layer formed on the wavelength conversion layer in the form of a barrier film (130), and a wavelength filter layer formed on the light transmission layer (120) (See Paragraphs 32, 46-47 and 57-59), wherein the light transmission layer transmits light between the two adjacent layers and blocks the flow of gas (See Paragraph 56-59; high barrier property to moisture and air, 88-95% linear transmission).  Jeong teaches the use of dichroic color filters. Jeong teaches that the materials described above are to be used in an image display device such as a liquid crystal display (See Paragraph 2-8).

Jeong is silent in terms of colored (dyed) resin compositions as filters.

However, Eida teaches that color filters being comprised of dyed (colored) polymers are conventionally used in the art in conjunction with quantum dot based LCD panels.  Dyed filters and dichroic filters are capable of performing the same function of allowing certain wavelengths of light through, while others are reflected or absorbed.  The dyed resins are photosensitive in terms of their absorption, reflectance, and transmittance spectra and may be dyed in colors including red, blue and green photosensitive materials. (See Paragraph 88 and 129-132).  The colored resin is a solid material and is thus a cured layer as claimed.   Those of ordinary skill in the art would consider the dyed polymer filters of Eida as functionally equivalent to the dichroic filters of Jeong.  On this basis those of ordinary skill would find it obvious to use the filters of Eida in the component of Jeong and would have expected similar results.  Jeong and Eida are from the same technical field regarding LCD display devices.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734